on rehearing.
Rothrock, Ch. J.
It is urged, in a petition for rehearing, that there should not be a reversal as to the cause of action set out in the second count of the petition, and that judgment should be entered in this court for the amount of the claim of said second count, because the verdict was upon both counts for the amounts claimed, and for ninety-five dollars and fifty-five cents interest, and the only error found in the record is an instruction applicable to the first count.
The amount claimed in the first count was two thousand eight hundred and eighty dollars, and interest from March 5, 1874. The second count claimed one thousand five hundred dollars, and interest from August 27,1870. There was a general verdict returned for four thousand four hundred and seventy-eight dollars and twenty-five cents, without any designation of how much was found due on the separate counts. It will be seen that a verdict for the full amount claimed would have been much larger than that returned. It is assumed in argument that the jury allowed the full amount of the principal sums claimed, and interest from the date of the former trial.
There is nothing in the record to warrant the assumption *279that the jury made such a computation. The verdict does not explain itself. The principal and interest of both counts would have amounted to nearly five thousand five hundred dollars, and in the absence of some unmista'kable data in the record whether the jury deducted from one or both counts, or from the interest only, cannot certainly be determined. In this state of the record we'cannot assume that the general verdict was arrived at in the manner claimed by counsel for appellee.
Reversed.